DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The Amendment filed on 12/28/21, responding to the Office action mailed on 10/05/21, has been entered into the record.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisada et. al., U.S. Pat. Pub. 2018/0166554, hereafter Hisada, in view of Murthy et. al., U.S. Pat. Pub. 2006/0148151, hereafter Murthy, and further in view of Song et. al., “Two-Dimensional Materials for Thermal Management Applications”, Joule, 2, pp.442-463, hereafter Song.
Regarding claim 1, Hisada discloses (Figs 1, 2) a power semiconductor device (par. [0004]), comprising:
a semiconductor body [SUB] having a front side [top side] and a backside [bottom side] and being configured to conduct a load current between the front side and the backside (par. [0058], the device is a vertical power MOSFET, with current flowing between the source [SR] and the drain [M2], [par. [0049]); and
a plurality of control cells (gate electrode structure around [GE]) configured to control the load current, each control cell at least partially included in the semiconductor body [BR] at the front side and comprising a gate electrode [GE] that is electrically insulated from the semiconductor beady by a gate insulation layer [GI1],[GI2]. 
Hisada fails to explicitly disclose
wherein the gate insulation layer comprises a first boron nitride layer having a layer thickness of at least 10nm.
However, Murthy discloses (Fig. 4, par. [0028])
`	wherein the gate insulation layer [144] comprises a first boron nitride layer. 
The layer thickness of at least 10 nm is obvious from the thicknesses disclosed by Hisada, who discloses (par [0077]) a close thickness for the gate insulating layer and the fact that boron nitride has a dielectric constant close to that of silicon dioxide.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the silicon oxide dielectric layer of Hisada with boron nitride layer taught by Murthy, because it is a suitable known material for a gate dielectric and because Song teaches (abstract) that boron nitride is an ideal material for thermal management application due to its extremely high thermal conductivity. Such a layer would act as a heat spreader in addition to being a gate dielectric. Furthermore, the thickness of the boron nitride layer similar to that cited by Hisada would be obvious for the device of Hisada because boron nitride has a close dielectric constant to that of silicon oxide.
	Regarding claim 2, Hisada in view of Murthy in view of Song discloses everything as applied above. Murthy further discloses (par. [0028]) wherein the first boron nitride layer comprises at least one of cubic boron nitride and hexagonal boron nitride (cubic boron nitride).
Regarding claim 3, Hisada in view of Murthy in view of Song discloses everything as applied above. Murthy further discloses (Fig. 4) wherein the first boron nitride layer [144] is arranged in contact with the gate electrode [190].
Regarding claim 4, Hisada in view of Murthy in view of Song discloses everything as applied above. Murthy further discloses (Fig. 4) wherein the first boron nitride layer is arranged in contact with the gate electrode.
Regarding claim 5, Hisada in view of Murthy in view of Song discloses everything as applied above. The limitation “wherein the first boron nitride layer is arranged in contact with a metal” is obvious over the combination of references, because Hisada discloses (Figs 1,2) the gate insulation layer [GI1],[GI2] (which becomes the first boron nitride layer per Murthy) in contact with a metal [M1].
Regarding claim 9, Hisada in view of Murthy in view of Song discloses everything as applied above. The limitation “wherein a layer thickness of the gate insulation layer is in a range from 50 nm te 120 nm” is obvious over Hisada because Hisada discloses (par. [0077]) a close value (40 nm) It was held that a prima facie case of obviousness exists when the disclosed range of a prior art reference does not overlap, but is merely close (MPEP, 2144.05.I, and case law therein).
Regarding claim 14, Hisada in view of Murthy in view of Song discloses everything as applied above. Hisada further discloses (par. [0004], Figs 1, 2) wherein the power semiconductor device is or comprises at least one of an IGBT and a MOSFET.
Regarding claim 15, Hisada in view of Murthy in view of Song discloses everything as applied above. Hisada further discloses (Figs 1,2, par. [0002]) wherein the semiconductor body [SUB] comprises silicon carbide.
Regarding claim 16, Hisada in view of Murthy in view of Song discloses everything as applied above. Hisada further discloses (Figs 1, 2, par. [0049]) the power semiconductor device of claim 1, wherein:
 the front side is coupled to a first load terminal structure [M1] (source terminal) and the backside is coupled to a second load terminal structure [M2] (drain terminal); 
the semiconductor body [SUB] includes a drift region [EP] of a first conductivity type (n-type) (par. [0058]), the drift region configured to conduct the load current between the first load terminal structure and the second load terminal structure; and 
each control cell comprises: 
a source region [SR] of the first conductivity type (n-type, par. [0063] included in the semiconductor body [SUB] and electrically connected with the first load terminal structure; and 
a body region [BR] of a second conductivity type (par. [0060]) included in the semiconductor body [SUB] and separating the source region [SR] from the drift region [EP]; wherein the gate electrode is configured to induce a conduction channel in the body region in dependence on a control signal, the conduction channel extending from the source region [SR] to the drift region [EP] (par. [0060]).
Regarding claim 17, Hisada discloses (Figs 1, 2) a power semiconductor device (par. [0004]), comprising:
a semiconductor body [SUB] having a front side [top side] and a backside [bottom side] and configured to conduct a load current between the front side and the backside (par. [0058], the device is a vertical power MOSFET, with current flowing between the source [SR] and the drain [M2], [par. [0049]); and
a dielectric layer [GI1],[GI2] arranged at the front side.
Hisada fails to explicitly disclose
wherein the dielectric layer comprises at least one of a cubic boron nitride layer having a layer thickness of at least 10 nm and a hexagonal boron nitride layer having a layer thickness of at least 10 nm.
However, Murthy discloses (Fig. 4, par. [0028])
`	wherein the dielectric [144] comprises at least one of a cubic boron nitride layer and a hexagonal boron nitride layer. /the layer thick 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the silicon oxide dielectric layer of Hisada with boron nitride layer taught by Murthy, because it is a suitable known material for a gate dielectric and because Song teaches (abstract) that boron nitride is an ideal material for thermal management application due to its extremely high thermal conductivity. Such a layer would act as a heat spreader in addition to being a gate dielectric.
Regarding claim 18, Hisada discloses (Figs 1, 2) a method of forming a power semiconductor device (par. [0004]), the method comprising:
providing a semiconductor body [SUB] having a front side [top side] and a backside [bottom side] and configured to conduct a load current between the front side and the backside (par. [0058], the device is a vertical power MOSFET, with current flowing between the source [SR] and the drain [M2], [par. [0049]); and
forming a plurality of control cells (gate electrode structure around [GE]) configured to control the load current, each control cell at least partially included in the semiconductor body  [BR] at the front side and comprising a gate electrode [GE] that is electrically insulated from the semiconductor beady by a gate insulation layer [GI1],[GI2].
Hisada fails to explicitly disclose
wherein the gate insulation layer is or comprises a first boron nitride layer having a layer thickness of at least 10nm; and
forming the first boron nitride layer by a deposition process.
However, Murthy discloses (Fig. 4, par. [0028])
wherein the gate insulation layer [144] is or comprises a first boron nitride layer; and
forming the first boron nitride layer by a deposition process (par. [0028]).
The layer thickness of at least 10 nm is obvious from the thicknesses disclosed by Hisada, who discloses (par [0077]) a close thickness for the gate insulating layer and the fact that boron nitride has a dielectric constant close to that of silicon dioxide.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the silicon oxide dielectric layer of Hisada with boron nitride layer taught by Murthy, because it is a suitable known material for a gate dielectric and because Song teaches (abstract) that boron nitride is an ideal material for thermal management application due to its extremely high thermal conductivity. Such a layer would act as a heat spreader in addition to being a gate dielectric.
Regarding claim 19, Hisada in view of  Murthy in view of Song discloses everything as applied above. Murthy further discloses (par [0028]) wherein forming the first boron nitride layer comprises at least one of: a chemical vapor deposition process; a sputtering process; and an atomic layer deposition process.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisada et. al., U.S. Pat. Pub. 2018/0166554, hereafter Hisada, in view of Salahuddin et. al., U.S. Pat. Pub. 2020/021839, hereafter Salahuddin.
Regarding claim 1.  Hisada discloses (Figs 1, 2) a power semiconductor device (par. [0004]), comprising:
a semiconductor body [SUB] having a front side [top side] and a backside [bottom side] and being configured to conduct a load current between the front side and the backside (par. [0058], the device is a vertical power MOSFET, with current flowing between the source [SR] and the drain [M2], [par. [0049]); and
a plurality of control cells (gate electrode structure around [GE]) configured to control the load current, each control cell at least partially included in the semiconductor body  [BR] at the front side and comprising a gate electrode [GE] that is electrically insulated from the semiconductor beady by a gate insulation layer [GI1],[GI2].
Hisada fails to explicitly disclose
wherein the gate insulation layer comprises a first boron nitride layer.
However, Salahuddin discloses (Fig. 5) 
wherein the gate insulation layer [104],[105],[106] comprises a first boron nitride layer which can be either [104] or [105]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify gate insulation layer of Hissada with the teachings of tri-layer layer with boron nitride of Salahuddin, because Salahuddin teaches (par. [0042], [0043]) that such boron nitride layers serve as diffusion barriers.
Regarding claim 6, Hisada in view of Salahuddin discloses everything as applied above. Salahuddin further discloses (Fig. 5) wherein the gate insulation layer comprises a first dielectric layer [106] at least partially arranged in between the first boron nitride layer [105] and the semiconductor body [101].
Regarding claim 7, Hisada in view of Salahuddin discloses everything as applied above. The limitation on claim 7 is obvious over the combination of references, because Hisada discloses (par. [0077]) a close value of 10nm (MPEP, Latest Edition, 2144.05.I)
Regarding claim 8, Hisada in view of Salahuddin discloses everything as applied above. Salahuddin further discloses (Fig. 5) wherein the gate insulation layer comprises a second dielectric layer [106] at least partially arranged between the first boron nitride layer [104] and the gate electrode [107]. 
(The structure of the dielectric layer of Salahuddin comprising two layers of boron nitride on two sided of high-k dielectric layer is different from the disclosed structure of instant invention. Nevertheless, Salahuddin reads on the claimed structure of current claim tree, because it needs a single boron nitride or dielectric layer).

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisada et. al., U.S. Pat. Pub. 2018/0166554, hereafter Hisada, in view of Murthy et. al., U.S. Pat. Pub. 2006/0148151, hereafter Murthy, in view of Song et. al., “Two-Dimensional Materials for Thermal Management Applications”, Joule, 2, pp.442-463, hereafter Song, and further in view of Sakamoto et. al., U.S. Pat. Pub. 2004/0094840, hereafter Sakamoto. 
Regarding claim 10, Hisada in view of Murthy in view of Song discloses everything as applied above. Hisada further discloses (Figs 1,2) wherein an interlayer dielectric structure [ZM3] is arranged at least partially between the gate electrode [GE] and a front side metallization[M1] of the power semiconductor device, 
Hisada in view of Murthy in view of Song fails to explicitly disclose
wherein the interlayer dielectric structure is or comprises al least one second boron nitride layer. 
However, Sakamoto discloses (Fig. 1) an interlayer dielectric structure is or comprises al least one second boron nitride layer [34].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the interlayer dielectric structure of Hisada with the teachings of one of Sakamoto, because Sakamoto teaches (par. [0015]) that such a change will lead to increased thermal conductivity and heat dissipation of the power device.
Regarding claim 11, Hisada in view of Murthy in view of Song in view of Sakamoto discloses everything as applied above. Sakamoto further discloses (Fig. 1) wherein the at least one second boron nitride layer [34] is arranged in contact with the front side metallization [32].
Regarding claim 12, Hisada in view of Murthy in view of Song in view of Sakamoto discloses everything as applied above
Sakamoto further discloses (Fig. 1) wherein the at least one second boron nitride layer [34] extends mainly in a horizontal plane.
Regarding claim 13, Hisada in view of Murthy in view of Song in view of Sakamoto discloses everything as applied above.
Sakamoto further discloses (Fig. 1) wherein the interlayer dielectric structure comprises at least two second boron nitride layers [34], and wherein another dielectric layer [33] is arranged between the two second boron nitride layers [34].

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisada et. al., U.S. Pat. Pub. 2018/0166554, hereafter Hisada, in view of Murthy et. al., U.S. Pat. Pub. 2006/0148151, hereafter Murthy, in view of Song et. al., “Two-Dimensional Materials for Thermal Management Applications”, Joule, 2, pp.442-463, hereafter Song, and further in view of Jeong et. al., “Wafer-scale and selective-area growth of high-quality boron nitride on Ni (111) by metal-organic chemical vapor deposition”, Scientific Reports, 9:5736 (2019), hereafter Jeong.
Regarding claim 20, Hisada in view of Murthy in view of Song discloses everything as applied above. Hisada in view of Murthy in view of Song fails to explicitly disclose wherein forming the boron nitride layer comprises: depositing a metal layer on an oxide layer; growing, by a chemical vapor deposition process, a hexagonal boron nitride layer at an interface between the metal layer and the oxide layer; and removing the metal layer to expose the hexagonal boron nitride layer.
However, Jeong discloses (pp.2,3, Results and discussion) wherein forming the boron nitride layer comprises: depositing a metal layer on an oxide layer; growing, by a chemical vapor deposition process, a hexagonal boron nitride layer at an interface between the metal layer and the oxide layer; and removing the metal layer to expose the hexagonal boron nitride layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form boron nitride of Hisada in view of Murthy in view of Song by the method of Jeong, because Jeong teaches (p.1) that such a process of growing high quality 2D boron nitride is conventional.
Regarding claim 21, Hisada in view of Murthy in view of Song discloses everything as applied above. Hisada in view of Murthy in view of Song fails to explicitly disclose wherein forming the boron nitride layer comprises: providing an auxiliary substrate: growing, by a chemical vapor deposition process, a hexagonal boron nitride layer on the auxiliary substrate: and transferring the hexagonal boron nitride layer to the semiconductor  body or to a dielectric layer formed on the semiconductor body.
However, Jeong discloses (pp.2,3, Results and discussion) 
wherein forming the boron nitride layer comprises: providing an auxiliary substrate: growing, by a chemical vapor deposition process, a hexagonal boron nitride layer on the auxiliary substrate: and transferring the hexagonal boron nitride layer to the semiconductor  body or to a dielectric layer formed on the semiconductor body.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form boron nitride of Hisada in view of Murthy in view of Song by the method of Jeong, because Jeong teaches (p.1) that such a process of growing high quality 2D boron nitride is conventional.


Response to Arguments
Applicant’s arguments, see p. 6, filed 12/28/2021, with respect to the rejection under 35 U.S.C.  112 (b) have been fully considered and are persuasive.  The rejection of claim 16 under 35 U.S.C. 112 (b) has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because of new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As far as the argument that may still be applicable, applicant argues (last par. On p.8 – p.9), the Examiner notes that claim 20 does not require to deposit a metal layer on the silicon oxide layer, as argued, it requires depositing on “an oxide layer”. Sapphire substrate used by Jeong is Aluminum oxide, so it is “an oxide layer”. The layer can be further transferred, as in the rejection of claim 21. Thus, Jeong discloses both the limitations of claim 20 and claim 21.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/Examiner, Art Unit 2817